Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I: Fig. 7
Species II: Fig. 8
Species III: Fig.9
Species IV: Fig.10
Species V: Fig. 11
Species VI: Fig.11.a
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1

Species I - VI lack unity of invention because even though the inventions of these groups require the technical feature of A breathing device, comprising - a mouthpiece forming a breathing channel to form a connection between a first end and a second end of the mouthpiece, the first end being configured for a user breathing into the mouthpiece through a breathing opening,- an at least partly flexible rebreathing air chamber attached to the second end of the mouthpiece, thereby being in fluid connection with the breathing channel, the rebreathing air chamber being formed by at least partly flexible wall section(s), wherein - the at least partly flexible rebreathing chamber having a first wall section being permeable to gas by one or more, such as a plurality of pores and/or through going openings provided in said wall section, and/or - the mouth piece comprising one or more though going openings allowing fluid communication between the breathing channel and the surrounding atmosphere., this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Duncan et al. (US 4,628,926).  Duncan teaches A breathing device (Fig.9), comprising - a mouthpiece (140) forming a breathing channel to form a connection between a first end and a second end of the mouthpiece (140), the first end being configured for a user breathing into the mouthpiece (140) through a breathing opening,- an at least partly flexible rebreathing air chamber (Fig.9, formed by chamber walls 126, 128, 130, 132, 134, 136, where 134 and 136 are flexible) attached to the second end of the mouthpiece (col.6, lines 21-23, Fig. 9), thereby being in fluid connection with the breathing channel, the rebreathing air chamber being formed by at least partly flexible wall sections (134 and 136 are foldable), wherein - the at least partly flexible rebreathing chamber (Fig.9) having a first wall (128) section being permeable to gas by one or more, such as a plurality of pores and/or through going openings (142) provided in said wall section (128), and/or - the mouth piece  comprising one or more though going openings (Fig.9, opening of mouthpiece 140) allowing fluid communication between the breathing channel and the surrounding atmosphere.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773